Citation Nr: 1035916	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  07-05 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, 
currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1959 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the claim for an increased rating for the service-
connected bilateral hearing loss disability.

The Veteran had requested a local RO hearing and a Board hearing.  
The Veteran cancelled and/or failed to appear for these hearings, 
and has not provided a new request or reason for failing to 
appear.  There is no outstanding request for a hearing.  See 
38 C.F.R. § 20.704.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been obtained; 
the Veteran has been provided notice of the evidence necessary to 
substantiate his claim and has been notified of what evidence he 
should provide and what evidence VA would obtain.

2.  In VA audiological testing, the Veteran has had hearing loss 
in the right ear with a Roman numeral designation of VIII and 
hearing loss in the left ear with a Roman numeral designation of 
IV, using the most severe VA readings of record.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.16, 4.85, Diagnostic Code 6100, 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The VCAA provides, among other things, 
for notice and assistance to VA claimants under certain 
circumstances.  VA has issued final rules amending its 
adjudication regulations to implement the provisions of the VCAA.  
See generally 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). 
 The intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a claimant 
who files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.   

The United States Court of Appeals for Veterans Claims (Court)'s, 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), outlined a 
number of requirements for notice in a claim for increase.  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit), however, subsequently vacated the Court's holding in 
Vazquez.  After the Federal Circuit's decision, in a claim for 
increase, VA must inform the veteran of the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, but does not need to 
provide notice of alternate Diagnostic Codes under which the 
disability may be rated.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (2009).

The Board finds that VA has met these duties with regard to the 
claim adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  The Veteran was issued VCAA 
letters regarding this claim in June 2006 and August 2009.  These 
letters fulfilled the notice requirements applicable to this 
claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), 
the Court held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, August 2009 
VCAA notice letter was issued after the RO decision that is the 
subject of this appeal.  The RO cured the timing defect by 
providing complete VCAA notice together with re-adjudication of 
the claim, as demonstrated by the November 2009 supplemental 
statements of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006); Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 
(2006).  As the supplemental statement of the case complied with 
the applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  Accordingly, 
the provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate notice or 
the lack of notice prior to an initial adjudication.  Neither the 
Veteran, nor his representative, have indicated any prejudice 
caused by the timing error.  See Shinseki v. Sander,  S. Ct. 1696 
(April 21, 2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of file includes the 
report of the July 2006 and August 2009 VA audiological 
examinations.  Although the claims files were not available 
during these examinations, the disability is rated on the 
audiometric testing completed during these examinations and the 
Veteran provided the examiners information regarding the severity 
of the disability.  The examinations were completed upon an 
adequate set of facts and evidence.  The Board finds the 
examinations of record are adequate for rating purposes.  See 
38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the Veteran in the claim under 
consideration.  Adjudication of the claim at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  

Although the veteran's entire history is reviewed when making a 
disability determination, where service connection has already 
been established and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court 
held that staged ratings are appropriate for an increased rating 
claim, when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.   Any reasonable 
doubt regarding the degree of disability is resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  The regulations also provide 
that where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  38 C.F.R. § 4.7.  

Diagnostic Code 6100, located in 38 C.F.R. § 4.85, sets out the 
criteria for evaluating hearing impairment using puretone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of tables 
found in 38 C.F.R. § 4.85; there is no room for subjective 
interpretation.  Under Table VI, a Roman numeral designation (I 
through XI) for hearing impairment is found based on a 
combination of the percent of speech discrimination scores and 
the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VIA 
will be used, which assigns a Roman numeral designation solely on 
the puretone threshold average, when the examiner certifies that 
use of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc.  38 C.F.R. § 4.85(c).  The puretone threshold 
average is the sum of the puretone threshold at 1000, 2000, 3000 
and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman 
numeral designations determined using Table VI or Table VIA are 
combined using Table VII to find the percentage evaluation to be 
assigned for the hearing impairment.  

38 C.F.R. § 4.86 allows for the use of either Table VI or Table 
VIA in determining the appropriate numeric designation when there 
are exceptional patterns of hearing impairment.  The regulation 
is applicable where testing shows that the veteran had puretone 
thresholds of 55 decibels or more in each of the specified 
frequencies (1000, 2000, 3000 and 4000 Hertz) or when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 70 or 
more decibels at 2000 Hertz.  See 38 C.F.R. § 4.86.  

Factual Background

The Veteran contends that his hearing loss disability warrants an 
increased rating.  In his notice of disagreement, he wrote that 
he was "practically deaf, ha[d] numerous problems communicating, 
and now with the need of hearing aids."  In the substantive 
appeal, the Veteran wrote that the disability affected all of his 
daily activities and living.  The Veteran also filed for a total 
disability rating for individual unemployability (TDIU).  Service 
connection is in effect for hearing loss and tinnitus.  Multiple 
VA treatment record of file document that the Veteran was fitted 
for hearing aids, and indicate that he has sought consultations 
for problems with the hearing aids.  

In a November 2006 lay statement, an acquaintance of the Veteran 
wrote that things have to be repeated to the Veteran and that, at 
times, if the Veteran is facing away, one has to touch him to get 
his attention.

The Veteran underwent a VA examination in July 2006.  The Veteran 
noted that the situation of greatest difficulty was hearing 
conversations and hearing the TV and radio.  The examiner noted 
that the Veteran had unsteadiness.  In this examination, the 
puretone thresholds, in decibels, were recorded as follows:

HERTZ
1000
2000
3000
4000
RIGHT
55
95
105
95
LEFT
30
50
65
70

Thus, the average threshold in the right ear was 88 and 54 in the 
left ear.  The Veteran had Maryland CNC test scores of 88 percent 
in the right ear and 94 percent in the left.  The examiner 
indicated that there was a mixed hearing loss in the right ear, 
that was not a result of noise exposure.  She reported that the 
rating of the right ear should be based on different results than 
provided above.  She listed a set of puretone thresholds showing 
the masked bone conduction thresholds that are lower than the 
numbers provided above at each Hertz level.  In another document 
date this same day, a different staff audiologist wrote about the 
Maryland CNC scores that in the right ear the score was 88 
percent and 76 percent in the left ear at one decibel level but 
94 percent at another decibel level.  Thus, the audiologist 
provided evidence of a lower Maryland CNC score in the left ear.

The Veteran underwent an additional VA examination in August 
2009.  In this examination, the puretone thresholds, in decibels, 
were recorded as follows:

HERTZ
1000
2000
3000
4000
RIGHT
55
90
105
100
LEFT
35
60
65
75

Thus, the average threshold in the right ear was 88 and 59 in the 
left ear.  The Veteran had Maryland CNC test scores of 72 percent 
in the right ear and 82 percent in the left.  He wrote that the 
right ear hearing may improve with medical intervention.  

The examiner then addressed the impact of the Veteran's hearing 
loss and tinnitus upon his ability to gain and maintain 
employment.  The examiner wrote that the Veteran had performed 
construction work most of his adult live.  The examiner noted 
that the Veteran should not work in a hazardous noise area 
without the use of appropriate hearing protection and the use of 
such devices may impair his ability to hear environmental alarms, 
so he should not work alone in such environments.  The examiner 
continued, however, that in settings for which there does not 
exist a risk of hazardous noise exposure, the Veteran's residual 
hearing, when using hearing aids, would be supportive of fairly 
normal communicative ability and should afford the Veteran 
hearing that is adequate for most employment settings.

Analysis

The Board finds that an increased rating is not warranted.  The 
Veteran has an exceptional pattern of hearing loss in the right, 
but not left, ear.  Therefore, the Board will consider whether 
use of Table VI or Table VIA for the right ear will result in a 
higher rating.  See 38 C.F.R. § 4.86.

Review of the evidence indicates that some of the severity of the 
right ear may be correctable, and in July 2006 VA examination, 
the examiner indicated that lower puretone thresholds should be 
used for rating due to this.  After review of the record, 
however, the Board finds that it is proper to use the higher 
thresholds recorded in the report.  Further, to ensure that all 
reasonable doubt is resolved in the Veteran's favor, the lower 
Maryland CNC score recorded in the separate July 2006 report will 
be used.  The findings in the July 2006 VA examination report 
show a numeric designation of VIII in the right ear [use of Table 
VIA results in the higher numeric designation] and IV in the 
left.  Under Table VII, numeric designation of VIII and IV 
intersect at a point that indicates a 20 percent rating.  The 
testing results from the August 2009 VA examination result in the 
same numeric designations of VIII in the right ear and IV in the 
left ear.

The assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to the 
numeric designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, based upon the audiological examination 
results of record, the Veteran's hearing loss is simply not of 
sufficient severity to warrant a schedular rating in excess of 20 
percent.

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the 
Court held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  The Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extraschedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating schedule 
for hearing loss, § 3.321(b) does not rely exclusively on 
objective test results to determine whether a referral for an 
extraschedular rating is warranted.  The Secretary's policy 
[requiring VA audiologists to describe the effect of a hearing 
disability on a Veteran's occupational functioning and daily 
activities] facilitates such determinations by requiring VA 
audiologists to provide information in anticipation of its 
possible application."  Id.  

In this regard, in the August 2009 VA examination report, the 
examiner goes into detail about the functional effects.  The 
August 2009 VA examination report complies with the holding of 
Martinak.  In addition, the Veteran has submitted a lay statement 
from an acquaintance and described the functional impact of the 
disability.  Thus, the evidence of record is sufficient for the 
Board to consider whether referral for an extra-schedular rating 
is warranted under 38 C.F.R. § 3.321(b).

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  Although 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.  In accordance with Thun v. Peake, 22 Vet. App. 
111 (2008), there is a sequential three-step analysis to 
determine whether a case should be referred for extraschedular 
consideration.  Step one, is to determine whether the schedular 
rating adequately contemplates a claimant's disability picture.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for consideration of an 
extraschedular rating is required.  If the schedular criteria do 
not contemplate the claimant's level of disability and 
symptomatology and the schedular criteria are therefore found to 
be inadequate, then step two is to determine whether the 
claimant's disability picture is exceptional with such related 
factors such as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular criteria.  If the disability 
picture meets the second step, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating 
criteria reasonably describe the Veteran's disability and 
symptomatology.  In other words, the Veteran does not experience 
any symptomatology not already contemplated by the Rating 
Schedule.  As the rating criteria reasonably describe the 
disability and symptomatology, the threshold factor for 
extraschedular consideration under step one of Thun has not been 
met and the Board need not reach the second step of the Thun 
analysis, that is, whether the disability picture is exceptional.  
As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular rating is, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).  

Further, entitlement to TDIU was denied and not appealed.  The 
Veteran has not described how the hearing loss disability 
prevents all substantially gainful employment.  The examiner 
provided probative evidence that the Veteran can complete certain 
jobs despite the hearing loss disability.  Thus, further 
consideration of entitlement to TDIU is not required.  See Rice 
v. Shinseki, 22 Vet. App. 447 (2009).

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the Veteran's 
claim for a rating for bilateral hearing loss in excess of 20 
percent must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


